DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	This application discloses and claims only subject matter disclosed in prior Application no. 14/421143, filed 13 October 2014, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 4-8, 12, 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gourlay et al. (US 7,516,211 B1) (hereinafter as Gourlay). 

a. receiving information from the remote device (monitor monitors communications through port, such as a network layer, based on monitoring of communications, monitor detects attributes of remote device, col.6, lines 39-50); 
b. determining a profile of the remote device (traversing look up table based on one or multiple detected attributes which of the multiple configuration profiles shall be used to program, col.6, lines 39-50); 
c. retrieving a configuration based on the profile (monitor retrieves the appropriate configuration profile to configure remote device, col.6, lines 39-50); and 
d. sending the configuration to the remote device wirelessly (when configuration profiles are located at a remote access node, data communication device communicates over network to retrieve configuration profiles stored in a storage device, col.6, lines 56-64).

Regarding Claim 4. Gourlay teaches the method of claim 1, wherein the profile comprises a low bandwidth profile (configuration profile may identify a preferred or expected communication protocol for communicating with remote device, col.8, lines 3-10).

Regarding Claim 5. Gourlay teaches the method of claim 1, wherein the profile comprises a power saving profile (configuration profile may identify a preferred or expected communication protocol for communicating with remote device, col.8, lines 3-10).

Regarding Claim 6. Gourlay teaches the method of claim 1, wherein the information is received from the remote device when a location of the remote device changes (processing in the data 

Regarding Claim 7. Gourlay teaches the method of claim 1, wherein the information comprises an identity of the remote device (processing in the data communication device may include applying multiple attribute discovery mechanisms (such as detecting that a network address associated with the remote device is within a specified range, detecting an aspect of a user authentication procedure, detecting a change in a network address, etc.) to identify a corresponding configuration profile to configure a communication port for communicating with the remote device, col.3, lines 5-12).

Regarding Claim 8. Gourlay teaches the method of claim 1, wherein the information comprises location information or network performance information of at least one network connecting the remote device (processing in the data communication device may include applying multiple attribute discovery mechanisms (such as detecting that a network address associated with the remote device is within a specified range, detecting an aspect of a user authentication procedure, detecting a change in a network address, etc.) to identify a corresponding configuration profile to configure a communication port for communicating with the remote device, col.3, lines 5-12).

Regarding Claims 12 and 15-18, these system claims comprise limitations substantially the same, as those discussed in claims 1 and 4-8 above, same rationale of rejection is applicable.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay and in further view of Zhang et al. (US 2013/0065557) (hereinafter as Zhang). 

Regarding Claim 2. Gourlay teaches the method of claim 1 as discussed above.
Gourlay does not explicitly teach wherein the configuration comprises information to instruct the remote device to select at least one Subscriber Identification Module (SIM) card to use; wherein the remote device comprises a plurality of SIM card slots.
However, Zhang in a similar field of endeavor discloses a method and system for data access over dual channels with dynamic credential including:
wherein the configuration comprises information to instruct the remote device to select at least one Subscriber Identification Module (SIM) card to use; 
wherein the remote device comprises a plurality of SIM card slots (the SIM card with the best service metric, represented by the largest value, (e.g., lowest cost for accessing the second wireless 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Zhang in Gourlay to manage SIM cards. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Gourlay/Zhang to select the best SIM card for a remote device to communicate with a network.  

Regarding Claim 13, this system claim comprises limitations substantially the same, as those discussed in claim 2 above, same rationale of rejection is applicable.


9.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay in further view of Melcher et al. (US 2015/0278912 A1) (hereinafter as Melcher).

Regarding Claim 3. Gourlay teaches the method of claim 1. 
Gourlay further teaches wherein the remote device comprises at least one wireless communication interface (communication link can be a wireless link, col.6, lines 34-38). 
Gourlay does not explicitly teach wherein the remote device comprises at least one sensor.
However, Melcher in a similar field of endeavor discloses a data mesh based zero effort shopping system including wherein the remote device comprises at least one sensor (the attribute module 220 may receive, retrieve, or access the attribute data from user devices or machines (e.g., the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Melcher in Gourlay to retrieve sensor/profile data from remote devices. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Gourlay/Melcher to improve communication with remote devices.  

Regarding Claim 14, this system claim comprises limitations substantially the same, as those discussed in claim 3 above, same rationale of rejection is applicable.

10.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay in further view of Barathalwar (US 2014/0334335 A1).

Regarding Claim 9. Gourlay teaches the method of claim 1 above.
Gourlay does not explicitly teach wherein the configuration comprises a service set identifier (SSID).
However, Barathalwar discloses techniques for assisted network acquisition including (the network notifier component retrieves a SSID for the target network, and send the SSID as the network configuration information for the target network from the electronic device to the remote device, par [0080]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Barathalwar in Gourlay to retrieve a SSID used by a 

Regarding Claim 20, this system claim comprises limitations substantially the same, as those discussed in claim 9 above, same rationale of rejection is applicable.


11.	Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gourlay and in further view of Donley et al. (US 2014/0108627 A1)(hereinafter as Donley).

Regarding Claim 10. Gourlay teaches a method for sending configuration to a remote device at a server, comprising: 
a. proactively collecting information from the remote device periodically (monitor monitors communications through port, such as a network layer, based on monitoring of communications, monitor detects attributes of remote device, col.6, lines 39-50); and 
i. retrieving a configuration based on the information (monitor retrieves the appropriate configuration profile to configure remote device, col.6, lines 39-50); and 
ii. sending the configuration to the remote device wirelessly (when configuration profiles are located at a remote access node, data communication device communicates over network to retrieve configuration profiles stored in a storage device, col.6, lines 56-64); 
wherein the remote device comprises at least one wireless communication interface (communication link can be a wireless link, col.6, lines 34-38) and at least one sensor.
Gourlay does not explicitly teach wherein the information is sensor information; 

wherein the remote device comprises at least one sensor. 
However, Donley in a similar field of endeavor discloses a role based functionality including collecting sensor information (location information) (position detection module 36 (sensor) in router 32 (remote device) determines a positional change, pars [0013] and [0038-0039]); 
retrieving and sending configuration when a change of collected sensor information (certain router profiles are provided for certain positions or subnets such as different security parameters correspondingly to a specific role based functionality, pars [0013] and [0038-0039] and par [0017] discloses that the profiles may define a set of instructions, commands or other controls to achieve the desired functionality settings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Donley in Gourlay to facilitate configuring routers in complex network environments One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Gourlay/Donley to properly and securely govern communications of remote devices.

Regarding Claim 11. The combined teachings of Gourlay/Donley teach the method of claim 10, wherein the information comprises location information or network performance information of at least one network connecting the remote device (Donley: determining a positioning of the router within the multi-router network, par [0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Donley in Gourlay to facilitate configuring routers in complex network environments One of ordinary skill in the art before the effective filing date of the 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MEJIA whose telephone number is (571)270-3630.  The examiner can normally be reached on Monday-Friday 10:30 AM-6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER PARRY can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.